 
 
Exhibit 10.2
LOAN AND SECURITY AGREEMENT




          This Loan and Security Agreement (hereinafter called "Agreement") is
between CELSIUS, INC., a Nevada corporation, authorized to do business in
Florida as CELSIUS PRODUCTS, INC., whose address is 140 N.E. 4th Avenue, Suite
C, Delray Beach, Florida 33483 (hereinafter called "Debtor”) and CD FINANCIAL,
LLC, a Florida limited liability company (hereinafter called "Secured Party").


1.           Grant of Security Interest.  Subject to the terms and conditions of
the Note (as hereinafter defined) and this Agreement, Debtor, for consideration
as defined herein, and to secure the full and prompt payment, observance and
performance when due of all present and future obligations and indebtedness of
Debtor to Secured Party, whether at the stated time, by acceleration or
otherwise, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, whether or not of the same or similar class or of like
kind to any indebtedness incurred contemporaneously with the execution of this
Agreement, and whether now or hereafter existing, or due or to become due, and
whether such indebtedness from time to time is reduced and thereafter increased,
or entirely extinguished and thereafter reincurred, including without
limitation, the following:


(a)           Any and all amounts owed by Debtor, under, in connection with,
and/or pursuant to the indebtedness evidenced by that certain Promissory Note of
even date herewith, in the original principal sum of ONE MILLION AND NO/100THS
DOLLARS ($1,000,000.00) (the "Note"), with interest thereon according to the
provisions thereof, and all obligations thereunder, in connection therewith
and/or pursuant to any and all agreements and other documents in connection
therewith; and


(b)           All sums advanced or expenses or costs paid or incurred (including
without limitation reasonable attorneys' fees and other legal expenses) by
Secured Party pursuant to or in connection with the Note or any other agreements
and documents in connection therewith plus applicable interest on such sums,
expenses or costs; and


(c)           Any extensions, modifications, changes, substitutions,
restatements, renewals or increases or decreases of any or all of the
indebtedness referenced above


(d)           Any and all amounts owed by CELSIUS HOLDINGS, INC., a Nevada
corporation, under, in connection with, and/or pursuant to its Unconditional
Unlimited Guaranty of even date herewith for all indebtedness evidenced by the
Note, with interest thereon according to the provisions thereof, and all
obligations thereunder, in connection therewith and/or pursuant to any and all
agreements and other documents in connection therewith; and


hereby grants to Secured Party a security interest in the collateral described
in Schedule 1, same being attached to this Agreement and made a part hereof
(hereinafter collectively called the "Collateral").
 
                2.           Definitions. The following terms shall have the
following meanings
 
“Accounts” means all Accounts as that term is defined in Article 9 of the UCC;


“Chattel Paper” means all Chattel Paper as that term is defined in Article 9 of
the UCC;
 
1

--------------------------------------------------------------------------------


 

 
“Commercial Tort Claims” means all Commercial Tort Claims as that term is
defined in Article 9 of the UCC;


“Consignments” means all Consignments as that term is define in Article 9 of the
UCC;


“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments, as those terms are defined above and below) in or under which the
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, and any agreement relating to
the terms of payment or the terms of performance thereof;
 
“Copyrights” means (a) all copyrights of the United States or any other country;
(b) all copyright registrations filed in the United States or in any other
country; and (c) all proceeds thereof;
 
“Copyright License” means all agreements, whether written or oral, providing for
the grant by the Debtor of any right to use any Copyright;
 
“Deposit Accounts” means all Deposit Accounts at that term is defined in Article
9 of the UCC;


“Documents” means all Documents as that term is defined in Article 9 of the UCC;


“Encumbrance(s)” means all Encumbrance(s) as that term is defined in Article 9
of the UCC;


“Equipment” means all Equipment as that term is defined in Article 9 of the UCC;
 
“Fixtures” means all Fixtures as that term is defined in Article 9 of the UCC;


“General Intangibles” means all General Intangibles as that term is defined in
Article 9 of the UCC;


“Goods” means all Goods as that term is defined in Article 9 of the UCC;


“Guarantor” means CELSIUS HOLDINGS, INC., a Nevada corporation, as all more
particularly described in the Note;


“Health-Care-Insurance Receivables” means all Health-Care-Insurance Receivables
as that term is defined in Article 9 of the UCC;


“Instruments” means all Instruments as that term is defined in Article 9 of the
UCC;


“Inventory” means all Inventory as that term is defined in Article 9 of the UCC;


“Investment Property” means all Investment Property as that term is defined in
Article 9 of the UCC;


“Letters of Credit” means all Letters of Credit as that term is defined in the
Article 5 of the UCC;
 
 
2

--------------------------------------------------------------------------------



 
“Letter-of-Credit Rights” means all Letter-of-Credit Rights as that term is
defined in Article 9 of the UCC;


“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof or any other
country, including, without limitation, any thereof referred to in any schedule
attached hereto and (c) all proceeds thereof, including the goodwill of the
business connected with the use of and symbolized by the Patents;
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by the Debtor of any right to manufacture, use or sell any invention
covered by a Patent, including, without limitation, any thereof referred to in
any schedule attached hereto;
 
“Payment Intangibles” means all Payment Intangibles as that term is defined in
Article 9 of the UCC;


“Proceeds” means all Proceeds as that term is defined in Article 9 of the UCC;


“Promissory Note(s)” means as that term is defined in Article 9 of the UCC;
 
“Software” means all Software as that term is defined in Article 9 of the UCC;


“Supporting Obligations” means all Supporting Obligations as that term is
defined in Article 9 of the UCC;


“Tangible Chattel Paper” means all Tangible Chattel Paper as that term is
defined in Article 9 of the UCC;


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise, including, without limitation,
any thereof referred to in any schedule attached hereto; (b) all renewals
thereof; and (c) all proceeds thereof, including the goodwill of the business
connected with the use of and symbolized by the Trademarks;


“Trademark License” means any agreement, written or oral, providing for the
grant by the Debtor of any right to use any Trademark.


“UCC” means the Uniform Commercial Code as in effect from time-to-time in the
State of Florida and State of Nevada.
 
3.           Representations, Warranties and Covenants of Debtor.  Debtor
expressly represents, warrants and covenants as follows:
 
 
3

--------------------------------------------------------------------------------



 
(a)          The address appearing with Debtor's signature below is the address
of Debtor's principal office.  If any part of the Collateral is not located at
Debtor's principal office, it will be located at such other locations as Debtor,
or any other entity affiliated with Debtor, may utilize in its business from
time to time, and Debtor hereby covenants to notify Secured Party of any such
additional location(s).


(b)           If Debtor does not keep the records concerning the Collateral and
concerning accounts, general intangibles, mobile goods and contract rights at
Debtor’s principal office, same will be located at such other locations as
Debtor, or any other entity affiliated with Debtor, may utilize in its business
from time to time, and Debtor hereby covenants to notify Secured Party of any
such additional location(s).


(c)           Debtor will give Secured Party sixty (60) days prior written
notice of any change in (i) Debtor's principal office, the location of the
Collateral or the location of the records described above, or (ii) the Ownership
of Debtor's business, (iii) the principals responsible for the management of
Debtor's business, (iv) Debtor's company structure or identity, or (v) Debtor's
name or trade name, or prior to commencing to use an assumed name not set forth
in this Agreement.


(d)           If any of the Collateral is to be or has been attached to real
estate, the legal description of the real estate is attached to this Agreement
as Schedule 2 and made a part hereof.


(e)           If Debtor does not have a record interest in the real estate
described above, the record Owner is indicated on the attached Schedule 2.


(f)           Without the prior written consent of Secured Party, Debtor will
not move, sell, lease, permit any encumbrance on or otherwise dispose of the
Collateral, other than its inventory in the ordinary course of its
business.  Debtor represents and warrants that Debtor and/or one or more of the
Guarantor are the owners of the Collateral, free and clear of all liens,
charges, interests, and encumbrances, other than in favor of Secured Party, that
no other person or other entity has any interest in the Collateral whatsoever,
and that Debtor will defend same against all adverse claims and demands.


(g)           Debtor will keep the Collateral insured by such companies, in such
amounts and against such risks as shall be acceptable to Secured Party, and the
Secured Party hereby acknowledges that the current levels of insurance
maintained by Debtor are acceptable for the first year of the Loan, with loss
payable and additional insured clauses in favor of Secured Party as are
satisfactory to Secured Party. Debtor will deposit such insurance policies with
Secured Party. Debtor hereby assigns to Secured Party and grants to Secured
Party a security interest in any return of unearned premium due upon
cancellation of any such insurance and directs the insurer thereunder to pay to
Secured Party all amounts so due. All amounts received by Secured Party in
payment of insurance losses or return of unearned premium may, at Secured
Party's option, be applied to the indebtedness by Secured Party, or all or any
part thereof may be used for the purpose of repairing, replacing or restoring
the Collateral.  Notwithstanding the foregoing, if there is no default under the
Loan, at the request of the Debtor, and upon the approval of Secured Party in
its sole discretion, amounts received by Secured Party in payment of insurance
losses or return of unearned premium shall be used for the purpose of repairing,
replacing or restoring the Collateral.   If Debtor fails to maintain
satisfactory insurance, Secured Party shall have the option, but not the
obligation, to obtain such insurance in such amounts as Secured Party deems
necessary, and Debtor agrees to repay, with interest at the highest rate
applicable to any indebtedness which this Agreement secures, all amounts so
expended by Secured Party.
 
 
4

--------------------------------------------------------------------------------



 
(h)           Debtor represents and warrants to Secured Party that all financial
statements, income tax returns and credit information delivered by Debtor to
Secured Party accurately reflect the financial condition and operations of
Debtor at the times and for the periods therein stated.  So long as this
Agreement is in force and effect, Debtor agrees to deliver to Secured Party
within one hundred twenty (120) calendar days after the end of each of
Borrower’s fiscal years, a complete and accurate copy of the consolidated
audited financial statements (with notes) of Borrower’s parent, the Guarantor
which is Celsius Holdings, Inc., a Nevada corporation, prepared by an
independent certified public accountant acceptable to Secured party (“CPA”),
including statements of cash flow, and a  balance sheet and statement of income,
together with all schedules, all prepared in accordance with generally accepted
accounting principles (“GAAP”). Debtor and the guarantor of the Loan (
“Guarantor”) shall provide Secured Party with a copy of its federal income tax
return within fifteen (15) days of filing (including all schedules and
extensions). Debtor shall also provide internally prepared condensed monthly
statements without notes but otherwise meeting all the requirements of the
annual statements no later than thirty (30) days after each month end and
internally prepared condensed quarterly financial statements with partial notes
(which are included included in the Form 10-Q) but otherwise meeting all the
requirements of the annual statements no later than forty five (45) days after
the end of each fiscal quarter end or such other date as requested by Secured
Party for statements other than the quarterly statements, acceptable to Security
Party and its accountants as well as financial statements at such other times as
requested by Security Party. The financial reporting for Guarantor shall be
consistent with that of Debtor.
 
(i)            Secured Party shall not be deemed to have waived any of its
rights in any Collateral unless such waiver is in writing and signed by an
authorized representative of Secured Party.  No delay or omission by Secured
Party in exercising any of Secured Party's rights shall operate as a waiver
thereof or of any other rights.  Secured Party shall have, in addition to all
other rights and remedies provided by this Agreement or applicable law, the
rights and remedies of a secured party under the Uniform Commercial Code.


(j)            Debtor will maintain the Collateral in good condition and repair,
reasonable wear and tear excepted, and will pay promptly all taxes, levies, and
encumbrances and all repair, maintenance and preservation costs pertaining to
the Collateral.  If Debtor fails to make such payments, Secured Party shall have
the option, but not the obligation, to pay the same and Debtor agrees to repay,
with interest at the highest rate applicable to any indebtedness which this
Agreement secures, all amounts so expended by Secured Party.  Debtor will at any
time and from time to time, upon request of Secured Party, give any
representative of Secured Party access during normal business hours to inspect
the Collateral or the books and records thereof.


(k)           Debtor agrees to pay to Secured Party on demand all expenses,
including reasonable attorney fees and expenses, incurred by Secured Party in
protecting or enforcing its rights in the Collateral or otherwise under this
Agreement.  After deducting all said expenses, the remainder of any proceeds of
sale or other disposition of the Collateral shall be applied to the indebtedness
due Secured Party in such order of preference as Secured Party shall determine.
 
 
5

--------------------------------------------------------------------------------



 
(l)           Debtor hereby agrees to faithfully preserve and protect Secured
Party's security interest in the Collateral at all times, and further agrees to
execute and deliver, from time to time, any and all further, or other,
documents, instruments, continuation statements and perform or refrain from
performing such acts, as Secured Party may reasonably request to effect the
purposes of this Agreement and to secure to Secured Party the benefits of all
the rights, authorities and remedies conferred upon Secured Party by the terms
of this Agreement.  Debtor shall permit, or cause to be permitted, at Debtor's
expense, representatives of Secured Party to inspect and make copies of the
books and records of Debtor relating to the Collateral at any reasonable time or
times upon prior notice.
 
                4.           Loan Disbursements. Disbursements under the Note
shall be made directly by the  Secured Party to Debtor pursuant to the written
request of the Borrower together with such documentation as may be reasonably
required by Secured Party to document the use of each such disbursement from the
Loan.
 
                5.          Defaults.  The occurrence of any of the following
events shall constitute a default hereunder:


(a)           The failure of Debtor to make any payment within ten (10) days of
the date when due on any indebtedness to Secured Party whether pursuant to the
Note or any other obligation to Secured Party, or a default in any provision of
the Note or any other agreement or document secured hereby or any other
encumbrance or agreement securing the Note which remains uncured for a period of
twenty (20) days after notice of default stating the grounds therefore is
delivered by Secured Party to Debtor;


(b)           The breach of or failure to perform promptly any obligation or
covenant set forth in this Agreement, the Note or any other agreement secured
hereby or securing the Note unless otherwise approved in advance by Secured
Party.


(c)           The suspension of business, insolvency, failure generally to pay
debts as they became due, or the commission of any act constituting or resulting
in a business failure, in each case on the part of Debtor’s business; the
concealment or removal of any substantial portion of Debtor’s property with the
intent to hinder, delay or defraud any one or more creditors, or the making of
any other transfer which is fraudulent or otherwise voidable under the
Bankruptcy Code or other applicable federal or state law; the existence or
creation of any lien, including without limitation any tax or judgment lien,
upon the Collateral or any substantial part of Debtor’s property; an assignment
for the benefit of creditors; the commencement of any proceedings by or against
Debtor (under the Bankruptcy Code or otherwise) seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the appointment of a receiver,
trustee or custodian for Debtor or for the Collateral or a substantial part of
the property of Debtor; or the institution by Debtor or any other person or
entity of any liquidation, dissolution or reorganization proceedings with
respect to Debtor;


(d)           The failure to effectively and promptly discharge, stay or
indemnify against, to Secured Party's satisfaction, any lien or attachment
against any of Debtor's property or the Collateral;


(e)           Any representation or warranty contained herein or in any other
document delivered by or on behalf of Debtor to Secured Party shall be false or
misleading when made;
 
6

--------------------------------------------------------------------------------


 

 
(f)           If Secured Party, in good faith, believes the prospect of payment
secured by this Agreement is impaired, or believes that any of the Collateral is
in danger of loss, misuse, seizure or confiscation;


(g)          The occurrence of any of the following without the Secured Party's
written consent, which consent shall be in Secured Party’s sole discretion: the
sale, pledge or assignment by any shareholder of Debtor of any shareholder’s
interest; the transfer of any of the Debtor's assets not in the ordinary course
of Debtor's business; the merger or consolidation of Debtor with another company
or entity; the change of the Debtor's name; the liquidation of Debtor; or the
issuance by Debtor of any new share certificates or the transfer of issued and
outstanding share certificates or warrants of Debtor.


           6.           Remedies.


(a)           Upon the occurrence of any default under this Agreement, Secured
Party is authorized in its discretion to declare any or all of the indebtedness
to be immediately due and payable without demand or notice to Debtor, and may
exercise any one or more of the rights and remedies granted pursuant to this
Agreement or given to a secured party under applicable law, including without
limitation the Uniform Commercial Code, such rights and remedies to include
without limitation the right to take possession and sell, lease or otherwise
dispose of the Collateral.  If reasonable notice of any disposition of
Collateral or other enforcement is required, such requirement will be met if
such notice is mailed, postage pre-paid, to the address of Debtor shown below
Debtor's signature on this Agreement at least fifteen (15) days prior to the
time of disposition or other enforcement.  Debtor agrees that upon demand by
Secured Party after default, Debtor will promptly assemble the Collateral and
make the Collateral available to Secured Party at a place convenient to Secured
Party.


(b)           Debtor agrees that all of the Collateral and all of the other
security which may be granted to Secured Party in connection with the
obligations secured hereby constitute equal security for all of the obligations
secured hereby, and agrees that Secured Party shall be entitled to sell, retain
or otherwise deal with any or all of the Collateral, in any order or
simultaneously as Secured Party shall determine in its sole and absolute
discretion, free of any requirement for the marshaling of assets or other
restriction upon Secured Party in dealing with the Collateral or such other
security.


(c)           Upon the occurrence of any default under this Agreement, Debtor
hereby irrevocably constitute and appoints Secured Party (and any employee or
agent of Secured Party) as Debtor's true and lawful attorney-in-fact with full
power of substitution, in Secured Party's name or Debtor's name or otherwise,
for Secured Party's sole use and benefit, at Debtor's cost and expense, to
exercise the following powers with respect to the Collateral:


1.           To demand, sue for collection, receive, and give acquittance for
any and all monies due or owing with respect to the Collateral;


2.           To receive, take, endorse Debtor's name on, assign and deliver any
checks, notes, drafts, documents or other instruments taken or received by
Secured Party in connection with the Collateral;
 
 
7

--------------------------------------------------------------------------------



 
3.           To settle, compromise, prosecute, or defend any action or
proceeding with respect to the Collateral;


4.           To sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds thereof, as fully as if Secured Party were the
absolute Debtor thereof.


5.           To sign Debtor's name to and file financing statements or such
other documents and instruments as Secured Party may deem appropriate.


6.           To take any and all action that Secured Party deems necessary or
proper to preserve its interest in the Collateral, including without limitation,
the payment of debts of Debtor that might impair the Collateral or Secured
Party's security interest therein, the purchase of insurance on the Collateral,
the repair or safeguard of the Collateral, or the payment of taxes thereon.


7.           To notify account debtors of Secured Party's security interest in
Debtor's accounts and to instruct them to make payment directly to Secured
Party.


8.           To assume management (by Secured Party or by an affiliate of
Secured Party) of the Debtor’s business.


(d)           Debtor agrees that the powers of attorney granted herein are
coupled with an interest and shall be irrevocable until full, final and
irrevocable payment and performance of the indebtedness secured hereby; and that
neither Secured Party nor any officer, director, employee or agent of Secured
Party shall be liable for any act or omission, or for any mistake or error of
judgment, in connection with any such powers.


(e)           Notwithstanding the foregoing, Secured Party shall be under no
duty to exercise any such powers, or to collect any amount due on the
Collateral, to realize on the Collateral, to keep the Collateral, to make any
presentment, demand or notice of protest in connection with the Collateral, or
to perform any other act relating to the enforcement, collection or protection
of the Collateral.


(f)           This Agreement shall not prejudice the right of Secured Party at
its option to enforce the collection of any indebtedness secured hereby or any
other instrument executed in connection with this transaction, by suit or in any
other lawful manner.  No right or remedy is intended to be exclusive of any
other right or remedy, but every such right or remedy shall be cumulative to
every other right or remedy herein or conferred in any other agreement or
document for the benefit of Secured Party, or now or hereafter existing at law
or in equity.


7.           Miscellaneous.


(a)           This Agreement and the security interest in the Collateral created
hereby shall terminate when the indebtedness has been fully, finally and
irrevocably paid and all other obligations of Debtor to Secured Party have been
performed in full.  Prior to such termination, this shall be a continuing
agreement.
 
 
8

--------------------------------------------------------------------------------


 

 
(b)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA IN ALL RESPECTS, INCLUDING MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, EXCEPT TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION ARE MANDATORILY APPLICABLE.  DEBTOR CONSENTS TO THE NON-EXCLUSIVE
PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA  AND THE FEDERAL
COURTS LOCATED IN FLORIDA SO THAT SECURED PARTY MAY SUE DEBTOR IN FLORIDA TO
ENFORCE THIS AGREEMENT.  DEBTOR AGREES NOT TO CLAIM THAT FLORIDA IS AN
INCONVENIENT PLACE FOR TRIAL.  AT SECURED PARTY'S OPTION, THE VENUE (LOCATION)
OF ANY SUIT TO ENFORCE THIS AGREEMENT MAY BE IN PALM BEACH COUNTY,
FLORIDA.  DEBTOR HEREBY IRREVOCABLY AGREES AND CONSENTS THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO DEBTOR AT THE ADDRESS
PROVIDED FOR NOTICES UNDER THIS AGREEMENT.


(c)          DEBTOR AND SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION (INCLUDING BUT NOT LIMITED TO) ANY CLAIMS,
CROSS-CLAIMS OR THIRD PARTY CLAIMS ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREIN. DEBTOR ALSO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO
THE EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO ANY SPECIAL INCIDENTIAL OR
CONSEQUENTIAL DAMAGES. DEBTOR ACKNOWLEDGES THAT THE SECURED PARTY HAS BEEN
INDUCED TO ENTER INTO THIS LOAN, INCLUDING THIS AGREEMENT, BY, INTER ALIA, THE
PROVISIONS OF THIS PARAGRAPH.


(d)           This Agreement shall inure to the benefit of Secured Party, its
successors and assigns and to any other holder who derives from Secured Party
title to or an interest in the indebtedness which this Agreement secures, and
shall be binding upon Debtor, its successors and assigns.


(e)           In case any one or more of the provisions of this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been included.


(f).           The Borrower agrees to cooperate promptly with the Lender and its
agent in the correction or completion of the loan closing documents if deemed
necessary or desirable by Lender.  Borrower understands that this may include
correction or execution of a new note and mortgage to reflect the agreed terms.
 
 
9

--------------------------------------------------------------------------------



 
(f)           Any provision to the contrary notwithstanding contained herein or
in the Note or in any other instrument now or hereafter evidencing, securing or
otherwise relating to any secured indebtedness, neither Secured Party nor any
other holder of the secured indebtedness shall be entitled to receive or
collect, nor shall Debtor be obligated to pay, interest on any of the secured
indebtedness in excess of the maximum rate of interest at the particular time in
question, if any, which, under applicable law, may be charged to Debtor (herein
the "Maximum Rate"), provided that the Maximum Rate shall be automatically
increased or decreased, as the case may be, without notice to Debtor from time
to time as of the effective time of each change in the Maximum Rate, and if any
provision herein or in the Note or in such other instrument shall ever be
construed or held to permit the collection or to require the payment of any
amount of interest in excess of that permitted by applicable law, the provisions
of this paragraph shall control and shall override any contrary or inconsistent
provision herein or in the Note or in such other instrument.  The intention of
the parties being to conform strictly to the usury limitations under applicable
law, the Note, this Agreement, and each other instrument now or hereafter
evidencing or relating to any secured indebtedness shall be held subject to
reduction to the amount allowed under said applicable law as now or hereafter
construed by the courts having jurisdiction.


(g)           All notices pursuant to this Security Agreement shall be in
writing and shall be directed to the addresses set forth below or such other
address as may be specified in writing, by certified or registered mail, return
receipt requested by the party to which or whom notices are to be
given.  Notices shall be deemed to be given upon sender’s obtaining a receipt
(or refusal of receipt) from the U.S. Postal Service for such certified or
registered mail delivery, upon personal delivery to an officer of the Debtor, or
the day following prepaid delivery to a recognized overnight commercial carrier.
 
(h)           The singular used herein shall include the plural.


(i)            If more than one party shall execute this Agreement as "Debtor",
the term "Debtor" shall mean all such parties executing this Agreement, and all
such parties shall be jointly and severally obligated hereunder.
 
(j)    A photocopy or other reproduction of this Agreement or of any financing
statement is sufficient as a financing statement and may be filed as a financing
statement in any government office.
 
 
[balance of this page left intentionally blank]
 
10

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.


Dated: December 3, 2008.



 
Signed sealed and delivered
in the presence of:
DEBTOR:     Shawn Green                
CELSIUS, INC., a Nevada corporation, authorized
to do business in Florida as CELSIUS PRODUCTS, INC.
    Anthony Rocco            By: /s/ Jan Norelid                  Name: Jan
Norelid                        As its: Vice President                      
                    (Corporate Seal)      
Address:  140 N.E. 4th Avenue, Suite C
Delray Beach, Florida 33483

     
STATE OF FLORIDA             )
                                   ss:
COUNTY OF  Broward           )


The foregoing instrument was acknowledged before me this December 3, 2008, by
Jan Norelid as Vice President of CELSIUS, INC., a Nevada corporation, authorized
to do business in Florida as CELSIUS PRODUCTS, INC., on behalf of the
corporation. He is personally known to me or has  produced a ___________
driver’s license as identification.


/s/ Sandy Telsaint                                        
Notary Public, State of Florida
My Commission Expires:  July 27, 2012
{Seal}


11

--------------------------------------------------------------------------------





 
SECURED PARTY:
 
CD FINANCIAL, LLC, a Florida
limited liability company
 
By: /s/ William H. Milmoe    
William H. Milmoe, Manager
 
Address: 3299 N.W. 2nd Avenue  
Boca Raton, FL 33431
 

 
STATE OF FLORIDA             )
                                  ss:
COUNTY OF  Palm Beach      )


The foregoing instrument was acknowledged before me this December 3, 2008, by
WILLIAM H. MILMOE as Manager of CD FINANCIAL, LLC, a Florida limited liability
company, on behalf of the company. He is personally known to me or has  produced
a Florida driver’s license as identification.


/s/ Karen c. Vermilyea                                  
Notary Public, State of Florida
My Commission Expires:   March 23, 2011      {Seal}


 
12
